DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 6, 2022 has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-8, 10, 12-13 and 17-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 13 and 15-21 of U.S. Patent No. 11,290,974 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The independent claims 1,  8 and 17 of the current application include broader limitations of the independent claims 1, 12 and 11 of the U.S. Patent No 11,290,974 B2.
The limitation of claim 2 of the current application can be read on limitations of claim 3 of the U.S. Patent No. 11,290,974 B2.
The limitation of claim 3 of the current application can be read on limitations of claim 4 of the U.S. Patent No. 11,290,974 B2.
The limitation of claim 4 of the current application can be read on limitations of claim 19 of the U.S. Patent No. 11,290,974 B2.
The limitation of claim 5 of the current application can be read on limitations of claim 2 of the U.S. Patent No. 11,290,974 B2.
The limitation of claim 6 of the current application can be read on limitations of claim 17 of the U.S. Patent No. 11,290,974 B2.
The limitation of claim 7 of the current application can be read on limitations of claim 18 of the U.S. Patent No. 11,290,974 B2.
The limitation of claim 10 of the current application can be read on limitations of claim 16 of the U.S. Patent No. 11,290,974 B2.
The limitation of claim 12 of the current application can be read on limitations of claim 13 of the U.S. Patent No. 11,290,974 B2.
The limitation of claim 13 of the current application can be read on limitations of claim 15 of the U.S. Patent No. 11,290,974 B2.
The limitation of claim 18 of the current application can be read on limitations of claim 20 of the U.S. Patent No. 11,290,974 B2.
The limitation of claim 19 of the current application can be read on limitations of claim 21 of the U.S. Patent No. 11,290,974 B2.

Nonetheless, claims 1-8, 10, 12-13 and 17-19 of the present application made the claim a broader version of claims 1-4, 13 and 15-21 of U.S. Patent No. 11,290,974 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims 1-8, 10, 12-13 and 17-19 are not patentably distinct from claims 1-4, 13 and 15-21 of U.S. Patent No. 11,290,974 B2.
Allowable Subject Matter
Claims 1-19 allowed over prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Kawasaki et al (US Pat. Pub. No. 2019/0357278) directed toward establishment of sessions that connect to various DNs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LITON MIAH/Primary Examiner, Art Unit 2642